EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 16, line 8, after “pore”, before “.”, insert "wherein the layered covering comprises less than 3% by weight of one or more corrosion inhibitors based on the layered covering, and wherein the layered covering comprises at least 10% by weight of a fiber component based on the layered covering".
(2) Please cancel claims 17 and 20.
(3) Please cancel claim 51.
(4) In claim 52, line 1, after “claim”, before “wherein”, delete “51” and insert “45”.
(5) In claim 54, line 2, after “comprises”, before “fiber”, delete “a” and insert “the”.




Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robbie Harmer on 03/16/22.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Grubb et al. (U.S. Patent Application Publication No. 2002/0090823) for the following reasons:
Grubb et al. teaches a component comprising a steel surface, i.e. electrically conductive, with a layered covering, where the layered covering has a layer thickness of about 12 and about 20 mils as a single coat or about 10 to 15 mils as an outer coat, is a melted and cured product of coating with a powder composition, is a single-layer covering, and comprises a layer structure made by foaming which produces pores.
However, Grubb et al. fails to teach wherein the pores having a mean pore diameter of greater than 5 µm and wherein the layer structure defines a direct boundary of each pore as required in claim 16. Further, Grubb et al. discloses the single coat contains a high loading of zinc and cannot meet the wherein the layered covering comprises less than 3% by weight of one or more corrosion inhibitors based on the layered covering as now required in claim 16. Grubb et al. further fails to disclose a fiber component as now required in claim 16.
Upon updating the searches, the present claims are also allowable over Tanaka et al. (WO 1997048772) and Hornberger et al. (US 4,917,960) for the following reasons:
Tanaka et al. teaches paint used on metal surfaces, applied as a single layer with a thickness of 200 to 2000 µm and comprising thermoexpandable microspheres having expanded diameter of 20 to 200 µm. Tanaka et al. further discloses use of anti-corrosive pigments.
However, Tanaka et al. fails to teach a powder composition and wherein the layer structure defines a direct boundary of each pore as required in claim 16. Tanaka et al. further fails to disclose a fiber component as now required in claim 16.
Hornberger et al. teaches porous coating on metal surfaces wherein the porous coating is a single layer, having a thickness of 0.005 to 0.2 inches, is made from powder and has pore size from about 20 to about 60 microns, wherein the coating itself defines a direct boundary of each pore. Hornberger et al. does not disclose the presence of corrosion inhibitors.
However, Hornberger et al. fails to teach a fiber component as now required in claim 16.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787